Scott, Judge,
delivered the opinion of the court.
The only question involved in this cause is one of fact— whether Richards, in sending the note to Indiana for collection, was acting as the agent for the plaintiff or defendant. The jury, under suitable instructions, having found a verdict for the plaintiff, we see no reason to disturb it. The instructions asked by the defendant and refused were substantially embraced in those given by the court.
The other judges concurring, the judgment will be affirmed.